
	

114 HR 4072 IH: To remove a restriction that prohibits the use of Federal funds to pay for maintenance of the memorial to honor Tomas G. Masaryk in the District of Columbia.
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4072
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Ms. Schakowsky (for herself, Mrs. Dingell, and Mr. Barton) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To remove a restriction that prohibits the use of Federal funds to pay for maintenance of the
			 memorial to honor Tomas G. Masaryk in the District of Columbia.
	
	
 1.Restriction on use of Federal funds removedSection 1(c) of Public Law 107–61 is amended by striking or its maintenance.  